                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TAG BROWN,                                     Case No. 19-cv-05773-EMC
                                   8                    Plaintiff,
                                                                                          ORDER GRANTING DEFENDANT’S
                                   9             v.                                       MOTION TO COMPEL
                                                                                          ARBITRATION; AND STAYING CASE
                                  10       QUANTCAST CORP.,
                                                                                          Docket No. 22
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Tag Brown has filed a putative class and collective action against Defendant
                                  15   Quantcast Corp., his former employer. According to Mr. Brown, “Quantcast is a website analytics
                                  16   company.” Compl. ¶ 14. He worked for Quantcast as a sales representative for which he was paid
                                  17   a salary plus commissions. He was deemed exempt from overtime pay. See Compl. ¶ 26. Mr.
                                  18   Brown has brought suit because he maintains that Quantcast misclassified him and others similarly
                                  19   situated as exempt from overtime. Mr. Brown has asserted a claim for failure to pay overtime
                                  20   under the federal Fair Labor Standards Act (“FLSA”) as well as a claim for violation of California
                                  21   Business & Professions Code § 17200.1 Since Mr. Tag has filed suit, five other former employees
                                  22   of Quantcast have opted into the FLSA collective action – namely:
                                  23              •   Jalen Ransome, see Docket No. 6;
                                  24              •   Tyler Berg, see Docket No. 19;
                                  25              •   Sam Awrabi, see Docket No. 20;
                                  26
                                  27   1
                                        The § 17200 claim is predicated on a violation of the FLSA as well as certain provisions in the
                                  28   California Labor Code. See Compl. ¶ 76 (listing California Labor Code §§ 510 (overtime), 1194
                                       (minimum wage and overtime), 226.7 (meal and rest break), and 512 (meal break)).
                                   1              •    Andrea Primer, see Docket No. 20; and

                                   2              •    Pierce McManus. See Docket No. 21.

                                   3          Quantcast now moves to compel arbitration with respect to Mr. Brown and each of the five

                                   4   other former employees.

                                   5                       I.      FACTUAL & PROCEDURAL BACKGROUND

                                   6          Quantcast argues that arbitration must be compelled because each individual has an offer-

                                   7   of-employment letter that contains an arbitration provision. According to Quantcast, some of the

                                   8   individuals are also subject to arbitration based on provisions in their sales commission plans and

                                   9   severance agreements. For purposes of the pending motion, the Court need only consider the offer

                                  10   letters. There are two different offer letters that cover the six individuals. The parties have

                                  11   referred to them as the first and second offer letters, respectively, and the Court shall do the same.

                                  12   Mr. Brown and Mr. Berg received the first offer letter. See Schwartz Decl., Exs. A, E. Ms.
Northern District of California
 United States District Court




                                  13   Primer, Mr. Ransome, Mr. Awrabi, and Mr. McManus received the second offer letter. See

                                  14   Schwartz Decl., Exs. H, J, K, M.

                                  15                                         II.       DISCUSSION

                                  16   A.     Legal Standard

                                  17          Quantcast asserts, and Plaintiffs do not dispute, that the Federal Arbitration Act (“FAA”)

                                  18   governs the instant case. The FAA provides in relevant part that

                                  19                   [a] written provision in any maritime transaction or a contract
                                                       evidencing a transaction involving commerce to settle by arbitration
                                  20                   a controversy thereafter arising out of such contract or transaction,
                                                       or the refusal to perform the whole or any part thereof, or an
                                  21                   agreement in writing to submit to arbitration an existing controversy
                                                       arising out of such a contract, transaction, or refusal, shall be valid,
                                  22                   irrevocable, and enforceable, save upon such grounds as exist at law
                                                       or in equity for the revocation of any contract.
                                  23

                                  24   9 U.S.C. § 2.

                                  25          Grounds that exist to support the revocation of an arbitration agreement include no contract

                                  26   formation and contract invalidity, see generally Eiess v. USAA Fed. Sav. Bank, No. 19-cv-00108-

                                  27   EMC, 2019 U.S. Dist. LEXIS 144026 (N.D. Cal. Aug. 23, 2019) (discussing both contract

                                  28   formation and contract validity) – that is, so long as those defenses do not “apply only to
                                                                                          2
                                   1   arbitration or . . . derive their meaning from the fact that an agreement to arbitrate is at issue.”

                                   2   Sakkab v. Luxottica Retail N. Am., Inc., 803 F.3d 425, 432 (9th Cir. 2015) (internal quotation

                                   3   marks omitted). A party may also argue that an arbitration clause in a concededly binding contract

                                   4   does not “‘appl[y] to a given controversy.’” Id.

                                   5   B.      First Offer Letter (Mr. Brown and Mr. Berg)

                                   6           Both Mr. Brown and Mr. Berg received the first offer letter which contained the following

                                   7   arbitration provision:

                                   8                   To ensure rapid and economical resolution of any disputes which
                                                       may arise under this letter agreement, you agree that any and all
                                   9                   disputes or controversies, whether of law or fact of any nature
                                                       whatsoever (including, but not limited to, all state and federal
                                  10                   statutory and discrimination claims, with the sole exception of those
                                                       disputes which may arise from your confidentiality agreement)
                                  11                   arising from or regarding the interpretation, performance,
                                                       enforcement or breach of this letter agreement shall be resolved by
                                  12                   final and binding arbitration under the Judicial Arbitration and
Northern District of California
 United States District Court




                                                       Mediation Services Comprehensive Arbitration Rules and
                                  13                   Procedures.
                                  14   Schwartz Decl., Exs. A, E.

                                  15           Mr. Brown and Mr. Berg challenge the first offer letter on three grounds: (1) the arbitration

                                  16   provision does not cover the claims at issue; (2) there was no “meeting of the minds” regarding

                                  17   arbitration; and (3) the arbitration provision is unconscionable and severance cannot save it.

                                  18           1.      Scope of the Arbitration Provision

                                  19           Mr. Brown and Mr. Berg argue first that the arbitration provision does not apply to their

                                  20   claims because their claims do not arise under the employment agreement but rather are based on

                                  21   statutes. See Elijahjuan v. Superior Court, 210 Cal. App. 4th 15, 20-21 (2012) (noting that a

                                  22   Ninth Circuit case, Narayan v. EGL, Inc., 616 F.3d 895 (9th Cir. 2010), “explains the distinction

                                  23   between rights arising under a contract and those arising under a Labor Code statute”; “[a]lthough

                                  24   Narayan involved a choice of law provision, its reasoning is applicable here”). The problem with

                                  25   this argument is that it reads out critical language in the arbitration provision. The provision does

                                  26   not state that it covers claims arising from or regarding the employment agreement; rather, the

                                  27   provision states that it covers claims arising from or regarding (inter alia) performance of the

                                  28   employment agreement. Mr. Brown and Mr. Berg’s overtime claims do arise from or regard
                                                                                           3
                                   1   performance of the employment agreement which classifies and treats Mr. Brown and Mr. Berg as

                                   2   exempt from overtime pay.

                                   3          2.      Meeting of the Minds

                                   4          Mr. Brown and Mr. Berg argue that, even if their claims fall within the scope of the

                                   5   arbitration provision, the arbitration provision is not enforceable because there was no “meeting of

                                   6   the minds” with respect to the provision. This is essentially a contract formation issue. They

                                   7   contend that, at the time they signed the first offer letter, they also signed a sales commission plan,

                                   8   which also contains an arbitration provision. The arbitration provision in the sales commission

                                   9   plan states as follows:

                                  10                  Quantcast and Seller agree to submit to mandatory binding
                                                      arbitration any and all claims arising out of or related to Seller’s
                                  11                  commission under this plan. Seller may bring an administrative
                                                      claim before any government agency where, as a matter of law, the
                                  12                  parties may not restrict Seller’s ability to file such claims. However,
Northern District of California
 United States District Court




                                                      to the fullest extended permitted under applicable law (including but
                                  13                  not limited to the federal Arbitration Act), Seller agrees that
                                                      arbitration shall be the exclusive remedy for his or her individual
                                  14                  claims that are the subject of such administrative complaints. The
                                                      arbitration shall be conducted in San Francisco, CA, before a single
                                  15                  neutral arbitration from the American Arbitration Association
                                                      (“AAA”) and be governed by the AAA Rules and Procedures.
                                  16

                                  17   Schwartz Decl., Exs. A, E (Sales Commission Plan ¶ 14) (emphasis added).

                                  18          Mr. Brown and Mr. Berg contend that there was no meeting of the minds regarding

                                  19   arbitration because the sales commission plan refers to use of the AAA rules whereas, as indicated

                                  20   above, the first offer letter refers to use of the JAMS rules: “The refusal to identify one controlling

                                  21   agreement makes it impossible to know what agreement to enforce.” Opp’n at 8. Mr. Brown and

                                  22   Mr. Berg add: “The AAA [itself] has multiple arbitration rules” and, because the sales commission

                                  23   plan “does not clearly identify one set of applicable rules, [this] lead[s] to further uncertainty.”

                                  24   Opp’n at 8 n.4; see also https://www.adr.org/Rules (last visited 11/15/2019) (listing arbitration

                                  25   rules for commercial, construction, consumer, employment, labor, international dispute resolution,

                                  26   and optional appellate).

                                  27          Mr. Brown and Mr. Berg’s argument is meritless. As Quantcast points out, it was

                                  28   reasonable to have Mr. Brown and Mr. Berg enter into two arbitration agreements at the same
                                                                                          4
                                   1   time: “The Sales Commission Plan could reasonably be interpreted to govern disputes concerning

                                   2   Plaintiffs’ commission payments, whereas the Offer Letter relates to broader employment

                                   3   disputes, like the classification claims alleged in this case.” Reply at 8 (adding that doubts as to

                                   4   interpretation should be resolved in favor of arbitration).

                                   5          The Court also notes that, even though the first offer letter and sales commission plan do

                                   6   reference different arbitration rules, Mr. Brown and Mr. Berg have not pointed to any specific

                                   7   conflict between the rules. The main case on which Mr. Brown and Mr. Berg rely is

                                   8   distinguishable precisely because, there, the plaintiffs pointed to specific inconsistencies. See

                                   9   Ragab v. Howard, No. 15-cv-00220-WYD-MJW, 2015 U.S. Dist. LEXIS 148301, at *14 (D.

                                  10   Colo. Nov. 2, 2015) (noting that the plaintiff “identified 74 independent ways in which the six

                                  11   arbitration clauses are not only ambiguous in relation to one another but also inconsistent”; one

                                  12   way was related to the rules governing arbitration). Furthermore, other cases cited by Mr. Brown
Northern District of California
 United States District Court




                                  13   and Mr. Berg suggest that not every kind of conflict between arbitration provisions precludes a

                                  14   contract. See, e.g., Arevalo Tortilleria, Inc. v. Applied Underwriters Captive Risk Assurance Co.,

                                  15   694 F. App’x 614, 615 (9th Cir. 2017) (concluding that “[t]he district court did not err in holding

                                  16   that the arbitration agreements were not inconsistent[;] [a]lthough the RPA and the Request to

                                  17   Bind provide for arbitration in different locations, the parties indisputably intended that disputes

                                  18   related to the RPA be submitted to arbitration, and the arbitrators can reconcile any dispute about

                                  19   venue”).

                                  20          Finally, to the extent Mr. Brown and Mr. Berg argue that there is uncertainty because the

                                  21   AAA has multiple sets of rules, that is true but, similar to above, they have not pointed to any

                                  22   specific inconsistencies among those rules.

                                  23          3.      Unconscionability

                                  24          Mr. Brown and Mr. Berg contend that, even if the arbitration provision in the first offer

                                  25   letter covers their wage-and-hour claims, and even if there was a meeting of the minds on

                                  26   arbitration, the arbitration provision still should not be given effect because it is unconscionable

                                  27   and severance cannot save it.

                                  28          Under California law on contracts, unconscionability has two elements: procedural and
                                                                                          5
                                   1   substantive. See Turng v. Guaranteed Rate, Inc., 371 F. Supp. 3d 610, 624 (N.D. Cal. 2019).

                                   2                    “A sliding scale is applied so that the more substantively oppressive
                                                        the contract term, the less evidence of procedural unconscionability
                                   3                    is required to come to the conclusion that the term is unenforceable,
                                                        and vice versa.” A court when evaluating procedural aspects of
                                   4                    unconscionability focuses on oppression or surprise that results from
                                                        unequal bargaining power, and while determining substantive
                                   5                    unconscionability a court is more concerned with overly harsh or
                                                        one-sided results.
                                   6

                                   7   Id.

                                   8                    a.      Procedural Unconscionability

                                   9             With respect to procedural unconscionability, there is no indication that Mr. Brown and

                                  10   Mr. Berg could opt out of the arbitration requirement or negotiate on the issue of arbitration with

                                  11   Quantcast. Thus, there is some procedural unconscionability in the instant case. As this Court has

                                  12   recognized, “‘few employees are in a position to refuse a job because of an arbitration
Northern District of California
 United States District Court




                                  13   requirement,’ and thus an employment contract of adhesion is procedurally unconscionable.” Id.

                                  14   at 625.

                                  15             This Court has also noted, however, that “‘[w]here there is no other indication of

                                  16   oppression or surprise, the degree of procedural unconscionability of an adhesion agreement is

                                  17   low, and the agreement will be enforceable unless the degree of substantive unconscionability is

                                  18   high.’” Id. at 626. Here, Mr. Brown and Mr. Berg argue that there is at least one other indication

                                  19   of oppression or surprise here because there were arbitration provisions in both the first offer letter

                                  20   and the sales commission plan. However, as indicated above, this argument is not persuasive.

                                  21   Hence, the degree of procedural unconscionability is minimal.

                                  22                    b.      Substantive Unconscionability

                                  23             As for substantive unconscionability, as noted above, the arbitration provision in the first

                                  24   offer letter states as follows:

                                  25                    To ensure rapid and economical resolution of any disputes which
                                                        may arise under this letter agreement, you agree that any and all
                                  26                    disputes or controversies, whether of law or fact of any nature
                                                        whatsoever (including, but not limited to, all state and federal
                                  27                    statutory and discrimination claims, with the sole exception of those
                                                        disputes which may arise from your confidentiality agreement)
                                  28                    arising from or regarding the interpretation, performance,
                                                                                           6
                                                       enforcement or breach of this letter agreement shall be resolved by
                                   1                   final and binding arbitration under the Judicial Arbitration and
                                                       Mediation Services Comprehensive Arbitration Rules and
                                   2                   Procedures.
                                   3   Schwartz Decl., Exs. A, E (emphasis added). The bolded language above points to where Mr.

                                   4   Brown and Mr. Berg claim substantive unconscionability.

                                   5                           i.      Lack of Mutuality: “You Agree”

                                   6           First, Mr. Brown and Mr. Berg assert substantive unconscionability because only they

                                   7   were required to arbitrate (“you agree”), and not Quantcast. As Quantcast points out, however,

                                   8   there are cases holding that there is mutuality between the parties in spite of similar language in an

                                   9   arbitration provision such as “I agree.” For example, in Roman v. Superior Court, 172 Cal. App.

                                  10   4th 1462 (2009), the court stated that “we simply do not believe . . . the mere inclusion of the

                                  11   words ‘I agree’ by one party in an otherwise mutual arbitration provision destroys the bilateral

                                  12   nature of the agreement.” Id. at 1473. It added that, even if there were some ambiguity, “given
Northern District of California
 United States District Court




                                  13   the public policy favoring arbitration and the requirement we interpret the provision in a manner

                                  14   that renders it legal rather than void, we would necessarily construe the arbitration agreement as

                                  15   imposing a valid, mutual obligation to arbitrate.” Id. Roman strongly supports Quantcast.

                                  16           Moreover, in the instant case, it is clear that the “you agree” language was meant to apply

                                  17   to both the employee and Quantcast (and not just the employee) because the arbitration provision

                                  18   contains an exception to arbitration for disputes that arise from the confidentiality agreement. As

                                  19   discussed below, this “carve-out” was clearly intended to benefit Quantcast. The “you agree”

                                  20   language does not prevent the arbitration clause from applying to Quantcast; otherwise, the carve-

                                  21   out from arbitration makes no sense.

                                  22                           ii.     Lack of Mutuality: Exception to Arbitration

                                  23           Second, Mr. Brown and Mr. Berg claim substantive unconscionability based on the carve-

                                  24   out from arbitration. Quantcast protests that the carve-out “is mutual, as it applies to claims

                                  25   brought by either Quantcast or Plaintiffs.” Reply at 12; see also Pereyra v. Guaranteed Rate, Inc.,

                                  26   No. 18-cv-06669-EMC, 2019 U.S. Dist. LEXIS 108940, at *17 (N.D. Cal. June 28, 2019) (noting

                                  27   that there is lack of mutuality if one contracting party, but not the other, is required to arbitrate all

                                  28   claims arising out of the same transaction or occurrence). Presumably, what Quantcast means here
                                                                                           7
                                   1   is that, even though the confidentiality agreement imposes obligations only on the employee and

                                   2   not Quantcast itself (e.g., not to disclose proprietary information of Quantcast), where there is a

                                   3   dispute that arises from the confidentiality agreement, either Quantcast or the employee could get

                                   4   that dispute in front of a court.2 This Court, however, has noted that

                                   5                  one-sided rights affording a broad exemption from arbitration and
                                                      likely to benefit one party over the other by affording that party a
                                   6                  choice of forum may be unconscionable. For instance, in Farrar the
                                                      court found unconscionable an agreement which contained a
                                   7                  “wholesale exception” to arbitration exempting “any claim based on
                                                      or related to the . . . Assignment of Inventions & Confidentiality
                                   8                  Agreement between you and Direct Commerce.”
                                   9   Id. at *18; see also Farrar v. Direct Commerce, Inc., 9 Cal. App. 5th 1257, 1273 (2017) (stating

                                  10   that, “[w]hile a contract can provide a margin of safety that provides the party with superior

                                  11   bargaining strength a type of extra protection for which it has a legitimate commercial need

                                  12   without being unconscionable, several courts have concluded a complete carve-out for
Northern District of California
 United States District Court




                                  13   confidentiality-related claims results in unfair one-sidedness”) (internal quotation marks omitted);

                                  14   Fitz, 118 Cal. App. 4th at 725 (stating that “[t]he ACT policy is unfairly one-sided because it

                                  15   compels arbitration of the claims more likely to be brought by Fitz, the weaker party, but exempts

                                  16   from arbitration the types of claims that are more likely to be brought by NCR, the stronger

                                  17   party”); Mercuro v. Superior Court, 96 Cal. App. 4th 167, 176 (2002) (noting that “the agreement

                                  18   specifically excludes ‘claims for injunctive and/or other equitable relief for intellectual property

                                  19   violations, unfair competition and/or the use and/or unauthorized disclosure of trade secrets or

                                  20   confidential information’” and therefore “exempts from arbitration the claims Countrywide is

                                  21   most likely to bring against its employees”).3 Here, there is little doubt that the carve-out related

                                  22
                                       2
                                  23     Quantcast does not argue that business realities create a special need for the carve-out. See Fitz
                                       v. NCR Corp., 118 Cal. App. 4th 702, 723 (2004) (stating that “a contracting party with superior
                                  24   bargaining strength may provide extra protection for itself within the terms of the arbitration
                                       agreement if business realities create a special need for the advantage[;] [t]he business realities
                                  25   creating the special need, must be explained in the terms of the contract or factually established”)
                                       (emphasis added).
                                  26   3
                                         The California Supreme Court’s decision in Baltazar v. Forever 21, Inc., 62 Cal. 4th 1237
                                  27   (2016), does not appear to conflict with any of the above cases, including Pereyra or Farrar, both
                                       of which were decided after Baltazar. In Baltazar, the Supreme Court simply stated that
                                  28   “[n]othing in Fitz or Mercuro supports the conclusion” that a provision that compels arbitration of
                                       all employment-related claims, but that permits both parties to seek injunctive relief as expressly
                                                                                         8
                                   1   to disputes arising from the confidentiality agreement would likely benefit Quantcast more than

                                   2   any employee. Quantcast conceded as much at the hearing on the motion to compel. The Court

                                   3   thus finds some substantive unconscionability based on the carve-out.

                                   4                          iii.   Fees and Costs

                                   5          Finally, Mr. Brown and Mr. Berg assert substantive unconscionability because the

                                   6   arbitration provision specifies that JAMS Comprehensive Arbitration Rules and Procedures shall

                                   7   apply and these rules would require him to pay fees and costs that he would not have to pay if he

                                   8   was able to litigate his case in court instead. Mr. Brown and Mr. Berg point to Comprehensive

                                   9   Rule No. 31 in particular which provides as follows:

                                  10                  (a) Each Party shall pay its pro rata share of JAMS fees and
                                                      expenses as set forth in the JAMS fee schedule in effect at the time
                                  11                  of the commencement of the Arbitration, unless the Parties agree on
                                                      a different allocation of fees and expenses. JAMS’ agreement to
                                  12                  render services is jointly with the Party and the attorney or other
Northern District of California
 United States District Court




                                                      representative of the Party in the Arbitration. The non-payment of
                                  13                  fees may result in an administrative suspension of the case in
                                                      accordance with Rule 6(c).
                                  14
                                                      ....
                                  15
                                                      (c) The Parties are jointly and severally liable for the payment of
                                  16                  JAMS Arbitration fees and Arbitrator compensation and expenses.
                                                      In the event that one Party has paid more than its share of such fees,
                                  17                  compensation and expenses, the Arbitrator may award against any
                                                      other Party any such fees, compensation and expenses that such
                                  18                  Party owes with respect to the Arbitration.
                                  19   https://www.jamsadr.com/rules-comprehensive-arbitration/#Rule-31 (last visited 12/5/2019).

                                  20          In response, Quantcast asserts that, when JAMS receives an employment case, it generally

                                  21   applies its “Employment Arbitration Minimum Standards of Procedural Fairness,” and Minimum

                                  22   Standard No. 6 puts limitations on what an individual must pay:

                                  23                  Standard No. 6: Costs and Location Must Not Preclude Access to
                                                      Arbitration
                                  24
                                                      An employee's access to arbitration must not be precluded by the
                                  25                  employee's inability to pay any costs or by the location of the
                                                      arbitration. The only fee that an employee may be required to pay is
                                  26
                                  27
                                       provided for by California Code of Civil Procedure § 1281.8(b), “is unfairly one-sided merely
                                  28   because one side is, as a practice matter, more likely to make use of it.” Id. at 1250 n.4. Baltazar
                                       only addresses the statutory issue.
                                                                                          9
                                                      JAMS' initial Case Management Fee. All other costs must be borne
                                   1                  by the company, including any additional JAMS Case Management
                                                      Fee and all professional fees for the arbitrator’s services. In
                                   2                  California, the arbitration provision may not require an employee
                                                      who does not prevail to pay the fees and costs incurred by the
                                   3                  opposing party.
                                   4   https://www.jamsadr.com/employment-minimum-standards/ (last visited 12/5/2019).

                                   5          Based on JAMS’s website, it appears that the Employment Arbitration Minimum

                                   6   Standards “apply to arbitrations based on pre-dispute agreements that are required as a condition

                                   7   of employment,” and “JAMS will administer mandatory arbitrations in employment cases only if

                                   8   the arbitration provision complies with JAMS Minimum Standards.”

                                   9   https://www.jamsadr.com/employment-minimum-standards/. The problem for Quantcast is that it

                                  10   assumes that the arbitration will in fact go to JAMS, but the first offer letter does not require that

                                  11   the dispute be arbitrated before JAMS specifically. It simply refers to JAMS’s Comprehensive

                                  12   Rules as being applicable in the arbitration.
Northern District of California
 United States District Court




                                  13          Moreover, the arbitration provision in the first offer letter indicates in no way that any

                                  14   JAMS rules or standards will apply other than the Comprehensive Rules. In this regard, it is

                                  15   noteworthy that JAMS has Employment Arbitration Rules that are separate and distinct from the

                                  16   Comprehensive Rules. See https://www.jamsadr.com/rules-employment-arbitration/ (last visited

                                  17   12/5/2019). Although Quantcast could have incorporated the Employment Arbitration Rules in

                                  18   the first offer letter, it did not, choosing instead to incorporate only the Comprehensive Rules.

                                  19          Accordingly, the Court also finds some substantive unconscionability because the

                                  20   arbitration provision contemplates that employees will have to pay substantial fees and costs

                                  21   exceeding that which would be paid in a court suit in order to arbitrate.

                                  22                  c.      Severance

                                  23          Based on the above, the Court finds a low degree of procedural unconscionability as well

                                  24   as some substantive unconscionability in the first offer letter’s arbitration clause. The Court must

                                  25   assess whether the substantively unconscionable provisions in the arbitration clause may be

                                  26   severed such that arbitration would go forward without the substantively unconscionable terms.

                                  27          In Armendariz v. Foundation Health Psychcare Services, Inc., 24 Cal. 4th 83 (2000), the

                                  28   California Supreme Court indicated that, “[i]f the central purpose of the contract is tainted with
                                                                                         10
                                   1   illegality, then the contract as a whole cannot be enforced,” whereas, “[i]f the illegality is

                                   2   collateral to the main purpose of the contract, and the illegal provision can be extirpated from the

                                   3   contract by means of severance or restriction, then such severance and restriction are appropriate.”

                                   4   Id. at 124.

                                   5                    In this case, two factors weigh against severance of the unlawful
                                                        provisions. First, the arbitration agreement contains more than one
                                   6                    unlawful provision; it has both an unlawful damages provision and
                                                        an unconscionably unilateral arbitration clause. Such multiple
                                   7                    defects indicate a systematic effort to impose arbitration on an
                                                        employee not simply as an alternative to litigation, but as an inferior
                                   8                    forum that works to the employer's advantage. In other words, given
                                                        the multiple unlawful provisions, the trial court did not abuse its
                                   9                    discretion in concluding that the arbitration agreement is permeated
                                                        by an unlawful purpose.
                                  10
                                                        Second, in the case of the agreement's lack of mutuality, such
                                  11                    permeation is indicated by the fact that there is no single provision a
                                                        court can strike or restrict in order to remove the unconscionable
                                  12                    taint from the agreement. Rather, the court would have to, in effect,
Northern District of California
 United States District Court




                                                        reform the contract, not through severance or restriction, but by
                                  13                    augmenting it with additional terms. Civil Code section 1670.5 does
                                                        not authorize such reformation by augmentation, nor does the
                                  14                    arbitration statute. Code of Civil Procedure section 1281.2
                                                        authorizes the court to refuse arbitration if grounds for revocation
                                  15                    exist, not to reform the agreement to make it lawful. Nor do courts
                                                        have any such power under their inherent limited authority to reform
                                  16                    contracts. Because a court is unable to cure this unconscionability
                                                        through severance or restriction and is not permitted to cure it
                                  17                    through reformation and augmentation, it must void the entire
                                                        agreement.
                                  18
                                  19   Id. at 124-25.

                                  20           In the instant case, the Court concludes that, although arguably a close call, the

                                  21   substantively unconscionable terms in the first offer letter’s arbitration clause do not “indicate a

                                  22   systematic effort to impose arbitration on an employee . . . as an inferior forum that works to the

                                  23   employer’s advantage.” Id. at 124. The substantively unconscionable terms here do not have as

                                  24   broad a reach as the substantively unconscionable terms in Armendariz. See id. at 103-04, 120

                                  25   (describing provision that limited the damages employees could obtain and provision that required

                                  26   arbitration of only an employee’s claim for wrongful termination). The agreement is in nearly all

                                  27   respects mutual. The exception pertains to one aspect of relief which is not an explicitly unilateral

                                  28   carve-out. With respect to the fee provision, there is a plausible though not convincing argument
                                                                                          11
                                   1   that the fee provision does not encumber employees with excessive arbitration fees. Hence, the

                                   2   agreement is not permeated with unconscionability.

                                   3          Moreover, severance is possible – i.e., the Court may strike both the term that provides a

                                   4   carve-out from arbitration and the term that provides for application of the JAMS Comprehensive

                                   5   Rules. With the severance of the Comprehensive Rules provision, Mr. Brown and Mr. Berg

                                   6   would not be required to pay arbitration fees and costs. See id. at 113 (“[A] mandatory

                                   7   employment arbitration agreement that contains within its scope the arbitration of [statutory

                                   8   employment] claims impliedly obliges the employer to pay all types of costs that are unique to

                                   9   arbitration. . . . The absence of specific provisions on arbitration costs would therefore not be

                                  10   grounds for denying the enforcement of an arbitration agreement.”).

                                  11          4.      Conclusion

                                  12          For the foregoing reasons, the Court holds that the first offer letter’s arbitration provision
Northern District of California
 United States District Court




                                  13   may be enforced, conditioned upon severance of the two substantively unconscionable terms

                                  14   discussed above.4

                                  15   C.     Second Offer Letter

                                  16          Ms. Primer, Mr. Ransome, Mr. Awrabi, and Mr. McManus each received the second offer

                                  17   letter which contained the following arbitration provision:

                                  18                  To ensure rapid and economical resolution of any disputes which
                                                      may arise under this letter agreement, you and the Company agree to
                                  19                  submit to binding arbitration any and all claims arising out or related
                                                      to your employment with the Company and the termination thereof,
                                  20                  including all claims whether based on contact [sic], statute or
                                                      otherwise, except that each party may, at its, his or her option, seek
                                  21                  injunctive relief in court related to the improper use, disclosure or
                                                      misappropriation of a party’s private, proprietary, confidential or
                                  22                  trade secret information (collectively, “Arbitrable Claims”).
                                                      Further, to the fullest extent permitted by law, you and the Company
                                  23                  agree that no class or collective actions can be asserted in arbitration
                                                      or otherwise. All claims, whether in arbitration or otherwise, must
                                  24                  be brought solely in your or the Company’s individual capacity, and
                                                      not as a plaintiff or class member in any purported class or
                                  25                  collective proceeding. Nothing in this Arbitration and Class Action
                                  26
                                       4
                                  27    The Court also notes that arbitration likely could be compelled based on the sales commission
                                       plans for Mr. Brown and Mr. Berg. The overtime claims “relate” to the commissions because Mr.
                                  28   Brown and Mr. Berg are essentially arguing that they should not have been paid a salary plus
                                       commissions but rather an hourly wage with overtime.
                                                                                        12
                                                       Waiver section, however, restricts your right, if any, to file in court a
                                   1                   representative action under California Labor Code Sections 2698, et
                                                       seq.
                                   2
                                                       SUBJECT TO THE ABOVE PROVISO, THE PARTIES HEREBY
                                   3                   WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY
                                                       IN REGARD TO ARBITRABLE CLAIMS. THE PARTIES
                                   4                   FURTHER WAIVE ANY RIGHTS THEY MAY HAVE TO
                                                       PURSUE OR PARTICIPATE IN A CLASS OR COLLECTIVE
                                   5                   ACTION PERTAININGN TO ANY ARBITRABLE CLAIMS
                                                       BETWEEN YOU AND THE COMPANY.
                                   6
                                                       This Agreement does not restrict your right to file administrative
                                   7                   claims you may bring before any government agency where, as a
                                                       matter of law, the parties may not restrict the employee’s ability to
                                   8                   file such claims. The arbitration shall be conducted in San
                                                       Francisco County, California through JAMS before a single neutral
                                   9                   arbitrator, in accordance with the JAMS employment arbitration
                                                       rules then in effect. The JAMS rules may be found and reviewed at
                                  10                   http://www.jamsadr.com/rules-emploment-arbitration. The
                                                       arbitrator shall issue a written decision that contains the essential
                                  11                   findings and conclusions on which the decision is based.
                                  12   Schwartz Decl., Exs. H, J, K, M (also providing that the “letter agreement shall be construed and
Northern District of California
 United States District Court




                                  13   interpreted in accordance with the laws of the State of California”).

                                  14           For this arbitration provision, the relevant Plaintiffs claim unconscionability only. They

                                  15   argue procedural unconscionability because the second offer letter is a contract of adhesion; they

                                  16   argue substantive unconscionability because of lack of mutuality – i.e., based on the exception to

                                  17   arbitration “that each party may, at its, his or her option, seek injunctive relief in court related to

                                  18   the improper use, disclosure or misappropriation of a party’s private, proprietary, confidential or

                                  19   trade secret information.” Schwartz Decl., Exs. H, J, K, M.

                                  20           The analysis here is similar to that above with respect to the alleged unconscionability of

                                  21   the first offer letter’s arbitration provision – with two exceptions. First, the second offer letter’s

                                  22   arbitration provision makes a carve out not for just disputes that arise from the confidentiality

                                  23   agreement, but rather for disputes that “relate[] to the improper use, disclosure or misappropriation

                                  24   of a party’s private, proprietary, confidential or trade secret information.” Schwartz Decl., Exs. H,

                                  25   J, K, M. This carve-out from arbitration is not so clearly one-sided in favor of Quantcast. While

                                  26   Quantcast would be more likely to bring a claim for disclosure or misappropriation of trade

                                  27   secrets, it is not implausible that the relevant Plaintiffs could bring a claim for disclosure of private

                                  28   or confidential information. Second, the second offer letter does refer to the JAMS employment
                                                                                          13
                                   1   arbitration rules which protects employees from excessive arbitration fees.

                                   2           Any substantive unconscionability is thus minimal. Given the minimal procedural

                                   3   unconscionability, the Court holds that the second offer letter’s arbitration provision may be

                                   4   enforced.

                                   5                                        III.      CONCLUSION

                                   6           The motion to compel arbitration is granted subject to severance of the offending

                                   7   provisions in the first offer letters. Because all individuals’ claims shall be subject to arbitration,

                                   8   the Court shall also stay proceedings in this case pursuant to 9 U.S.C. § 3. See 9 U.S.C. § 3

                                   9   (providing that, “[i[f any suit or proceeding be brought in any of the courts of the United States

                                  10   upon any issue referable to arbitration under an agreement in writing for such arbitration, the court

                                  11   in which such suit is pending, upon being satisfied that the issue involved in such suit or

                                  12   proceeding is referable to arbitration under such an agreement, shall on application of one of the
Northern District of California
 United States District Court




                                  13   parties stay the trial of the action until such arbitration has been had in accordance with the terms

                                  14   of the agreement, providing the applicant for the stay is not in default in proceeding with such

                                  15   arbitration”).

                                  16           This order disposes of Docket No. 22.

                                  17

                                  18           IT IS SO ORDERED.

                                  19

                                  20   Dated: December 11, 2019

                                  21

                                  22                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  23                                                      United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          14
